                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                        CIVIL ACTION NO. 1:18-CR-092-MR-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                  Plaintiff,                           )
                                                       )
     v.                                                )      ORDER
                                                       )
 JAMES E. MACALPINE,                                   )
                                                       )
                  Defendant.                           )
                                                       )

          THIS MATTER IS BEFORE THE COURT on the “Violation Report” (Document No.

20) submitted by the United States Probation Office in this matter. Having carefully reviewed the

Report, the Court held a hearing on October 24, 2018, at which it heard the arguments of pro se

Defendant and counsel for the Government. Other issues, including discovery and counsel, were

also addressed. For the reasons stated below, the Court finds based on the record presented that

Defendant did violate the terms of his pretrial release; however, the Court does not find that

detention is appropriate in the case, and Defendant will remain out on his current terms of pretrial

release.

                                  PROCEDURAL SUMMARY

          On August 8, 2018, Defendant was indicted (Document No. 1) on one count of tax evasion

and one count of interference with tax administration. At his initial appearance before Judge

Howell on August 10, 2018, Defendant was released on a $1,000,000 unsecured bond with the

usual conditions and one additional condition that he comply with federal and state tax laws while

on release.     Defendant exercised his right to self-representation and has proceeded pro se

throughout the case to date; Judge Howell in his discretion did not appoint stand-by counsel.




           Case 1:18-cr-00092-MR-DLH Document 25 Filed 10/26/18 Page 1 of 4
       On September 7, 2018, the Government filed a “Motion for Hearing to Review Bond”

(Document No. 12). In the motion, the Government asserted that Defendant had not surrendered

a passport in his possession as required by the bond conditions. The motion came on for hearing

before Judge Howell on September 14, 2018. In large part because Defendant surrendered his

passport shortly before the hearing, Judge Howell denied the motion and did not modify the bond

conditions in an order that followed the hearing (Document No. 16).

                                NEW BOND ALLEGATIONS

       In what amounts to a second round of alleged bond violations, the Government now alleges

that Defendant has violated either or both of two conditions: that Defendant not violate any

federal, state, or local law; and that Defendant comply with federal and state tax laws while on

release. The evidence proffered by the Government at the hearing strongly suggested that

Defendant filed a document with the Court (Document No. 19) in which he stated under oath that

he has no social security number. In an attachment to the same document, he includes his correct

social security number. Moreover, the Government informed the Court that in his sworn testimony

before the Grand Jury, Defendant testified he had a social security number.

       The Government also proffered that Defendant had taken no action whatever to comply

with his tax obligations on or before October 15, 2018. Even taking into account his presumption

of innocence as to the underlying charges, Defendant made no attempt to contact the IRS or the

NCDOR about his tax filing obligations for this year by the most recent delayed filing date –

October 15, 2018. The evidence is that he has not made so much as a single phone call, which the

Government asserts is inconsistent with Judge Howell’s admonition to Defendant at the last bond

review hearing.




                                                2

       Case 1:18-cr-00092-MR-DLH Document 25 Filed 10/26/18 Page 2 of 4
       Defendant offered some explanations at the hearing, which the Court finds largely

unpersuasive. The Court concludes that Defendant did in fact violate the terms of his bond in the

manner suggested by the Government. Having said that, the Court does not agree with the

Government’s recommendation that Defendant be detained. Defendant is 72 years old, practices

part-time as an orthodontist, and poses little or no risk of flight. He is representing himself, which

would make detention especially punitive. For now, therefore, no modification of Defendant’s

bond conditions is warranted; however, Defendant is admonished that further bond violations

could lead to detention pending trial.

                                         OTHER ISSUES

       The Government reported at the hearing that, while it is following its Open File Policy,

Defendant has made no efforts to review any of the discovery materials. Assistant U.S. Attorney

Don Gast delivered to Defendant in open court the discovery DVDs for the case. During the course

of the hearing, discussions about the status of the case included the charges, the maximum

penalties, and the current trial term of November 7, 2018 before Judge Reidinger. Defendant stated

he was aware of all these things.

       The Court also discussed with Defendant his choice to represent himself in the case.

Defendant was clear that he did not wish to retain counsel or to have counsel appointed for him,

though he did say at one point that he cannot afford counsel. The Court concluded from the

exchanges that Defendant continues to wish to represent himself and thus continues to exercise his

right to self-representation. However, with due respect to Judge Howell, the Court reviewed

Defendant’s financial affidavit, and taking into account Defendant’s part-time work schedule and

the $1.9M judgment pending against Defendant in the related civil suit, the Court in its discretion

appointed stand-by counsel for Defendant.



                                                  3

       Case 1:18-cr-00092-MR-DLH Document 25 Filed 10/26/18 Page 3 of 4
       IT IS, THEREFORE, ORDERED that the “Violation Report” (Document No. 20), in

that it is the basis of the Government’s motion to revoke bond, is DENIED.

       IT IS FURTHER ORDERED that Defendant shall remain out on his current terms of

pretrial release; however, Defendant is admonished that further bond violations could result in

detention pending trial.

       IT IS FURTHER ORDERED that stand-by counsel shall be appointed for Defendant

immediately; stand-by counsel, once appointed, shall meet with Defendant right away to discuss

the role of stand-by counsel.

       SO ORDERED.


                                       Signed: October 26, 2018




                                               4

       Case 1:18-cr-00092-MR-DLH Document 25 Filed 10/26/18 Page 4 of 4
